           Case 5:20-cv-00197-CHW Document 22 Filed 09/07/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

GLENDA GAIL APPLEGATE,                            *

                    Plaintiff,                    *
v.                                                    Case No. 5:20-cv-00197-CHW
                                                  *
COMMISSIONER OF SOCIAL SECURITY,
                                                  *
                    Defendant.
                                                  *


                                          JUDGMENT

      Pursuant to this Court’s Order dated September 7, 2021, and for the reasons stated therein, the

Commissioner’s decision is AFFIRMED.

      JUDGMENT is hereby entered in favor of Defendant.

       This 7th day of September, 2021.

.

                                          David W. Bunt, Clerk


                                          s/ Tydra Miller, Deputy Clerk
